Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is directed to a vehicle comprising at least: an engine (4), wheels (2, 3), and a cooling system (6) connected to the engine (Figure 1), where the cooling system includes at least one radiator structure (9) having a pair of radiators (8), where the pair of radiators are connected to each other via a connecting element (10) and are inclined with respect to each other so as to define a V-shape (Figures 1-2), where each of the pair of radiators have respective air inlet surfaces connected to individual air inlet ducts (13), where each of the pair of radiators have respective air outlet surfaces connected to a common air outlet duct (16), and where the V-shape of the at least one radiator structure is oriented such that the air inlet and air outlet surfaces of the radiators are oriented vertically with respect to ground (e.g. a road surface) (Figures 2 and 3).
The art of record (Caldirola US 2009/0140543) discloses a vehicle comprising: an engine (5), wheels (3, 4), and a cooling system connected to the engine (Paragraphs 17, 18, and 23), where the cooling system includes at least one radiator structure defining at least one radiator (8) having an air inlet surface and an air outlet surface (Figures 1 and 2).  However, Caldirola does not disclose (i) the at least one radiator structure as including a pair of radiators and (ii) the at least one radiator structure as oriented such that the air inlet and air outlet surfaces of the radiator are oriented vertically with respect to ground as recited in claim 1.
The art of record (Hain et al. US 4,830,312) also discloses a vehicle comprising: an engine (6) and a cooling system connected to the engine (Col. 2, lines 46-57), where 
The art of record (Klein US 2009/0250191) also discloses a cooling system comprising: at least one “V”-shaped structure including a pair of radiators (e.g. 274 and 275), where the pair of radiators face one another and are inclined so as to form -between them- an acute angle and so as to define together a "V"-shaped structure (Figure 17).  However, Klein does not disclose the at least one radiator structure as oriented such that air inlet and air outlet surfaces of the radiator are oriented vertically with respect to ground as recited in claim 1.
While the art of record teaches various vehicle-mounted heat exchange systems and various configurations of radiators, there does not appear to be a teaching found in the art of record that would suggest providing a vehicle with at least one radiator structure including a pair of radiators such that the at least one radiator structure is configured with air inlet and air outlet surfaces that are oriented vertically with respect to ground as recited in claim 1 without relying on impermissible hindsight or substantial redesign.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763